      Case 3:20-mj-03019-TJB Document 31 Filed 04/12/21 Page 1 of 2 PageID: 60



PS 8
(12/04)

                          UNITED STATES DISTRICT COURT
                                        for the
                                District of New Jersey


U.S.A. vs. Earlja Dudley                                                 Docket No. 3:20-mj-3019

                       Petition for Action on Conditions of Pretrial Release

        COMES NOW NICHOLAD ZOTTI PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant Earlja Dudley, who was placed under pretrial
release supervision by the HONORABLE TONIANNE J. BONGIOVANNI sitting in the
Court at Trenton, New Jersey , on June 29, 2020, under the following conditions:

1.        Report to Pretrial Services as directed.
2.        The defendant shall be released into the third-party custody of Shakarah Moreland and
          Diane Moreland.
3.        Home Incarceration with Location Monitoring - defendant is restricted to his residence at
          all times except for employment, medical needs or treatment; religious services, and court
          appearances or other activities pre-approved by the Court.
4.        Maintain current residence or a residence approved by Pretrial Services.
5.        The defendant's travel is restricted to New Jersey, unless otherwise approved by Pretrial
          Services.
6.        Surrender all passports and travel documents to Pretrial Services.
7.        Do not apply for new travel documents.
8.        Surrender/do not possess any firearms or other destructive device.
9.        Substance abuse testing and/or treatment as deemed appropriate by Pretrial Services.
10.       Mental health testing and/or treatment as directed by Pretrial Services.

On November 23, 2020, Your Honor ordered the defendant be subject to home detention with
location monitoring. Additionally, the defendant was approved to attend bi-monthly dinner with
his children.

On December 30, 2020, Your Honor rescinded the order entered on November 23, 2020 and
reinstated the conditions of release ordered on June 29, 2020.

          Respectfully presenting petition for action of Court and for cause as follows:

                                [SEE ATTACHED ADDENDUM]

PRAYING THAT THE COURT WILL ORDER that a warrant will be issued for the
defendant’s arrest.
  Case 3:20-mj-03019-TJB Document 31 Filed 04/12/21 Page 2 of 2 PageID: 61




ORDER OF COURT                                  I declare under penalty of perjury that the
                                                foregoing is true and correct.
Considered and ordered this __12th___ day
of __April 12, _2021__ and ordered filed and    Executed
made a part of the records in the above case.   oon      ____April 12, 2021_____

____________________________________
  ___
   _ _____
   __   _______
             ____
                _ _______
                        _ ______
                               _ ____
                                   _ __
                                   __ ____
                                        ____
                                        __
           Tonianne
 Honorable Toni
              nian
              ni annne J. Bong
                 an       Bongiovanni
                            ngio
                            ng ovanni
 U.S.
 U S Magistrat
      Magistrate
              te Judge
                                                ___
                                                EDNA GALARZA
                                                Intensive Supervision Specialist
